Citation Nr: 1519616	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-00 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for coronary artery disease, status post coronary artery bypass graft (CABG), prior to May 14, 2014.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam Way Inc. & The Veterans Coalition


ATTORNEY FOR THE BOARD

B. Mullins, Counsel 





INTRODUCTION

The Veteran had active service from August 1965 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, granting service connection for coronary artery disease (claimed as an ischemic heart condition), and granting a 30 percent evaluation, effective as of October 22, 2009.  

In an August 2014 rating decision, the RO increased the Veteran's disability evaluation for his heart disability to 100 percent, effective as of May 14, 2014.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The remaining issue on appeal is entitlement to an evaluation in excess of 30 percent prior to May 14, 2014.  The Board will not consider this appeal as of May 14, 2014, as the Veteran has been in receipt of the maximum benefit available as of this time.  


FINDINGS OF FACT

1.  Prior to December 7, 2011, the Veteran's coronary artery disease was manifested by a workload of 11.0 METs and left ventricular dysfunction with an ejection fraction of 61 percent; it was not manifested by more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but less than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

2.  Between December 7, 2011, and May 14, 2014, the Veteran's coronary artery disease was manifested by a workload of 11.0 METs and left ventricular dysfunction with an ejection fraction reaching as low as 50 percent; it was not manifested by chronic congestive heart failure, or; work-load of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  

3.  As of May 14, 2014, the Veteran has been in receipt of the maximum evaluation available for coronary artery disease.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an evaluation in excess of 30 percent for coronary artery disease, prior to December 7, 2011, have not been met.  38 U.S.C.A. §§ 1111, 1155, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.1000, 4.104, Diagnostic Code  7005 (2014).  

2.  The criteria for establishing entitlement to an evaluation of 60 percent for coronary artery disease, from December 7, 2011, to May 14, 2014, have been met.  38 U.S.C.A. §§ 1111, 1155, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.1000, 4.104, Diagnostic Code  7005 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's private and VA treatment records, and in July 2014, he was afforded a formal VA examination.  Significantly, neither the Veteran nor his representative has identified any additional evidence that has not yet been obtained that may be relevant to this claim.  

The Board also notes that a VA Form 646 was requested from the Veteran's representative on August 29, 2014.  The Veteran's representative did not respond to this request in a timely manner, and to this date, VA has not received a response to this request.  As such, the Board will proceed to adjudicate the Veteran's claim without further argument from the Veteran's representative.  

The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Analysis

The Veteran contends that he is entitled to an evaluation in excess of 30 percent for his service-connected coronary artery disease prior to May 14, 2014.  For historical purposes, VA received a claim of entitlement to service connection for ischemic heart disease on April 28, 2010.  In a November 2010 rating decision, service connection for coronary artery disease was granted, effective as of October 22, 2009.  A 30 percent evaluation was assigned under Diagnostic Code 7005.  In December 2010, VA received a timely notice of disagreement from the Veteran alleging that he was entitled to a higher initial rating.  The 30 percent evaluation was subsequently continued to the Board in November 2012, and in January 2013, VA received a timely appeal to the Board (VA Form 9).  His evaluation was subsequently increased to 100 percent as of May 14, 2014, in an August 2014 rating decision.  

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2014).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The record reflects that the Veteran was admitted to the hospital in November 2008 with what was described as "critical coronary artery disease."  A bypass was performed and the Veteran was discharged on December 3, 2008.  

The Veteran underwent a NUC Treadmill Stress W/NUCS in November 2009.  It was noted that the Veteran was having chest pain and it was necessary to rule out a myocardial infarction.  The Veteran's ejection fraction was deemed to be 61 percent with no wall motion abnormalities.  It was determined that at this time the Veteran had normal left ventricular systolic function.  A treadmill nuclear perfusion study was also performed at this time revealing METs (metabolic equivalents) to be 11.0 with a functional aerobic capacity of 120 percent.  It was determined that there were no concerning EKG (electrocardiogram) or symptom changes.  An August 2010 VA treatment note also reflects that the Veteran's coronary artery disease was currently asymptotic and the Veteran was doing well.  

The Veteran was treated for his coronary artery disease in January 2012.  It was noted that the Veteran had undergone heart catheterization the previous month.  A December 2011 private treatment note confirms that this procedure was performed.  LV function was at the lower limits of normal with an EF (ejection fraction) estimated around 50 to 55 percent.  Upon testing in January 2012, his LV function remained relatively well-preserved around 50 to 55 percent.  Since his catheterization, he had experienced a "couple" episodes of chest discomfort but there were fairly rare.  The Veteran was also seen for treatment in December 2012.  He denied symptoms such as syncope or dizziness at this time.  He again denied symptoms of syncope in February 2013.  

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs  but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left  ventricular dysfunction with an ejection fraction  of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  
38 C.F.R. § 4.104.  

The Board finds that the evidence of record is at least in equipoise as of December 7, 2011, and that the Veteran is entitled to an evaluation of 60 percent for his service-connected coronary artery disease from December 7, 2011, through May 14, 2014.  According to a December 7, 2011, cardiac catheterization report, the Veteran had low normal left ventricular function with EF "around 50-55%."  Prior records do not reflect an EF percentage as low as 50.  According to 38 C.F.R. § 4.104, a 60 percent evaluation is warranted when there is EF percentage between 30 and 50.  Subsequent records from January 2012 continue to reflect an EF percentage between 50 and 55.  As there is evidence of an EF value as low as 50 percent as of December 7, 2011, the Board finds that a 60 percent evaluation is warranted as of this time.  See id.  

However, the preponderance of the evidence of record demonstrates that a value in excess of 60 percent is not warranted at any time between December 7, 2011, and May 14, 2014.  There is no evidence of chronic congestive heart failure and the record reflects that the Veteran was found to have METs of 11.0 prior to May 14, 2014.  A 100 percent evaluation requires evidence of METs of 3 METs or less.  See id.  Furthermore, there is no evidence of an EF value of 30 percent or less.  As such, a 100 percent evaluation is not warranted at any time prior to May 14, 2014

Finally, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to an evaluation in excess of 30 percent prior to December 7, 2011.  According to a November 2009 private treatment note, the Veteran's EF value was found to be 61 percent.  This is in excess of the 30 to 50 percent values required for a 60 percent evaluation.  Also, METs were found to be 11.0 at this time and there was no evidence of congestive heart failure.  As such, there is no basis upon which a schedular evaluation in excess of 30 percent can be assigned prior to December 7, 2011.  See id.  

The Veteran was afforded an additional VA examination in July 2014.  However, this examination need not be discussed as the Veteran is in receipt of the maximum evaluation as of May 14, 2014.  The examination report reflects that the Veteran underwent an interview-based METs test in May 2014 and METs were found to be between 1 and 3.  The examination report contains no evidence pertaining to the period prior to May 2014.  

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 30 percent for his service-connected coronary artery disease prior to December 7, 2011.  He has not alleged entitlement to an evaluation in excess of 60 percent prior to May 14, 2014.  Nonetheless, the Veteran has not provided any statement or evidence to demonstrate how he meets the schedular criteria for a higher rating.  In his January 2013 appeal to the Board, the Veteran simply asserted that he felt he was entitled to an evaluation of 60 percent.  As he has not provided any information to demonstrate how he is in fact entitled to a schedular evaluation in excess of 30 percent prior to May 14, 2014, his assertions fail to demonstrate that a higher schedular rating is warranted.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that an evaluation of 60 percent for coronary artery disease is warranted from December 7, 2011, until May 14, 2014.  See 38 U.S.C. § 5107(b).  In this limited regard, the Veteran's claim is granted.  However, the preponderance of the evidence of record reflects that an evaluation in excess of 30 percent, prior to December 7, 2011, for coronary artery disease, is not warranted.  This aspect of the Veteran's claim is denied.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected coronary artery disease on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran has complained to his physicians about symptoms such as chest pain.  His currently assigned ratings contemplate this degree of impairment.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).


ORDER

An evaluation of 60 percent for coronary artery disease, from December 7, 2011, through May 14, 2014, is granted.  

An evaluation in excess of 30 percent for coronary artery disease, prior to December 7, 2011, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


